Citation Nr: 1244095	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-27 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post total left knee replacement, for the period beginning December 1, 2007, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In May 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence and waived initial RO consideration of this new evidence.  The Board accepted this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2012). 

During the pendency of the appeal, the RO rendered a rating decision in March 2007, granting a temporary total evaluation for replacement of the left knee, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This temporary total evaluation is effective from October 3, 2006 until November 30, 2007.  Thus, for that period, there remain no allegations of errors of fact or law for appellate consideration.  Beginning December 1, 2007, the RO assigned a 30 percent disability rating, the minimum rating for post-operative knee replacement under Diagnostic Code 5055.  In a February 2011 rating decision, the RO granted a temporary total evaluation for a left total knee replacement revision, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  This temporary total evaluation is effective from March 8, 2010 to April 31, 2011.  Thus, for that period, there remain no allegations of errors of fact or law for appellate consideration.  Beginning May 1, 2011, the RO again assigned a 30 percent disability rating for the service-connected left knee disability, under Diagnostic Code 5055.  Thus, it is the 30 percent ratings assigned from December 1, 2007 to July 20, 2010, and for the period beginning September 1, 2011 that are the subject of the appeal.

In August 2010, the Board denied the Veteran's claim for a disability rating in excess of 30 percent for his service-connected status post left knee replacement, for the period beginning December 1, 2007.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  As discussed further below, in May 2012, the Court issued a decision, which vacated the Board's August 2010 decision, and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.  

In the August 2010 decision noted above, the Board also remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU), for additional development, to include consideration of whether referral for an extraschedular rating under 38 C.F.R. § 3.321was warranted.  In April 2012, the RO referred the claim for entitlement to a TDIU to the Director of Compensation and Pension Services (Director) for consideration of an extraschedular rating.  In June 2012, the Director found that entitlement to a TDIU on an extraschedular basis was not warranted.  In a subsequently issued June 2012 supplemental statement of the case, the RO denied entitlement to a TDIU.  The Veteran did not appeal this decision, and it is therefore, not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in an August 2010 decision, the Board denied the Veteran's claim for a disability rating in excess of 30 percent for his service-connected status post left knee replacement, for the period beginning December 1, 2007, and the Veteran appealed this decision to the Court.  In its May 2012 Memorandum Decision, the Court found, among other things, that in accordance with its holding in Barringer v. Peake, 22 Vet. App. 242, 245 (2009), a remand was required for the Board to consider whether referral for an extraschedular rating under 38 C.F.R. § 3.321 is warranted in this case, separate and apart from the claim for a TDIU extraschedular rating already remanded and adjudicated.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2012).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

Service treatment records show that the Veteran underwent an open medial meniscectomy during active duty in January 1970, after injuring his left knee.  He had a subsequent re-exploration in October 1970, at which time a posterior meniscal horn was removed.  He continued to experience pain and discomfort, and was eventually discharged in August 1971, with a left leg disability.

In an October 1971 rating decision, the RO granted service connection for a residual scar, status post medial meniscectomy of the left knee, and awarded a noncompensable disability rating, effective August 10, 1971, the day after his discharge from active duty.  In an October 1972 rating decision, the disability rating for status post medial meniscectomy with chondromalacia and subluxation was increased to 10 percent, effective July 13, 1972.  In a February 1976 rating decision, the disability rating for status post medial meniscectomy with chondromalacia and subluxation, left patella, was increased to 20 percent, effective January 10, 1974. 

The medical evidence shows that after his discharge, the Veteran had numerous procedures on the left knee, including arthroscopies, meniscal repairs and debridements approximately every two years up until October 2006, when he underwent a left total knee replacement, after which he had a week of inpatient physical therapy.  Following his October 2006 surgery, the Veteran filed a claim for an increased rating.  According to information in the claims file, the Veteran returned to work as a bus driver on December 1, 2006, after undergoing more outpatient physical therapy after surgery.  

In a March 2007 rating decision, the Veteran received a 100 percent temporary total evaluation for a one month period following his October 2006 surgery.  38 C.F.R. § 4.30.  He also was assigned a 100 percent rating for one year following the expiration of this period, i.e., until November 30, 2007, in accordance with Diagnostic Code 5055.  38 C.F.R. § 4.71a.  A 30 percent rating was assigned, effective December 1, 2007.  
The Veteran was afforded a VA examination of his left knee in December 2007.  The examiner noted that the Veteran walked with a very slight limp, had good posture, and a good gait.  The Veteran was reported to be able to withstand his knee 0 to 180 degrees, six times without any pain, weakness, fatigue, or lack of endurance.  Flexion was to 145 degrees four times with no pain, weakness, fatigue, or lack of endurance.  The medial collateral ligament, however, appeared to be lax.  There was approximately a 0.5 cm. movement anterior, posterior, and slide test was slightly positive at this point of the joint movement.  There was said to be no pain involved with any of these activities.  The examiner noted that the Veteran had some discomfort on prolonged standing with his new left knee, but there was no evidence of recent swelling.  He did not use any assistive devices.  There was no particular pain with motion of the joint space at the time of this examination and repetitive uses did not increase any pain, weakness, fatigue, or lack of endurance.  The examiner opined that the left knee appeared to be stable with the noted weakness in the medial collateral ligament.  The examiner concluded that the Veteran was certainly unable to work at his usual construction job, but found that routine daily activities were not compromised, and that he was able to drive an automobile.  

The Veteran was afforded another VA examination in April 2009, with the same examiner who conducted the December 2007 examination.  Concerning the left knee, the VA examiner noted no palpable tenderness and full extension four times with no pain, weakness, fatigue, or lack of endurance.  There was good strength, resistant flexion and extension noted.  It was also noted that the knee could be fully flexed to 140 degrees four times with no pain, weakness, fatigue, or lack of endurance.  

The VA examiner also noted the Veteran did not have any apparent complaints following his left knee replacement surgery and that his occupation as a school bus driver was not affected nor his activities of daily living. 

During his May 2010 Board hearing, the Veteran testified that his left knee was replaced in October 2006.  He said that his right knee was replaced in March 2010 and that he was to undergo a second left knee replacement in approximately September 2010 when his right knee had healed (see transcript at pp. 3, 12, 17).  The Veteran testified that his left knee had never been right since his replacement surgery in October 2006 because he still had a lot of discomfort, pain and swelling (see transcript at pp. 6-7).  He also testified that he felt that his left knee was now worse than when evaluated at the time of the April 2009 VA examination.  For example, he noted that during physical therapy subsequent to his right knee replacement surgery earlier this year he was told that he had "overcompensated" for the new right knee and caused a loose and "floating" upper plate to develop in the left knee (see transcript at p. 16).  The Veteran conceded that he had no problems with the muscles or with physical therapy and similar matters and that the pain was not worse after surgery than before (see transcript at pp. 6-8).  The Veteran also testified that he last worked part-time in 2007, but he was no longer able to perform his work as a bus driver, or even engage in part-time employment because of the Oxycodone he was taking to manage his knee pain.  (see transcript at pp. 19-20.  

Private treatment records from P.D., MD of Cape Cod Internal Medicine, dated from September 2009 to June 2010 show that the Veteran had a right total knee replacement on March 8, 2010.  He underwent a left total knee replacement revision in July 2010, due to hardware failure, followed by a one-month period of convalescence.  

The Veteran was examined again in September 2010.  He reported that his left knee disability did not prevent him from completing activities of daily living, driving, or doing sedentary activities, but it did stop him from doing most physical recreational activities.  

The Veteran's left knee was evaluated again during a January 2011 VA joints examination.  The Veteran was able to achieve full extension four times, with no evidence of pain, weakness, fatigue, or lack of endurance.  He used a cane as an assistive device.  There was no pain on repetitive motion.  The Veteran reported no pain due to prolonged standing.  The examiner concluded that there appeared to be no apparent functional impairment other than pain at the end of the day.

In a February 2011 rating decision, the Veteran was granted a 100 percent temporary total evaluation for a one month period following his July 2010 surgery.  38 C.F.R. § 4.30.  He was also assigned a 100 percent rating for one year following the expiration of this period, i.e., until August 31, 2011, in accordance with Diagnostic Code 5055.  38 C.F.R. § 4.71a.  The 30 percent rating was continued, effective September 1, 2011.

In a September 2011 addendum to the January 2011 VA examination, the examiner opined that the Veteran is unable to secure and maintain both physical and sedentary employment due to his bilateral knee condition.  She specified that as the Veteran is a bus driver, he is required to go up and down stairs frequently during his shift, which is nearly impossible for him due to his knee degeneration and the 21 surgeries that he has had.

In his April 2012 claim for a total disability rating based on individual unemployability, the Veteran reported that his low back and bilateral knee disabilities impeded his ability to secure and follow any substantially gainful employment, and that he had not worked full-time since 2006.  He reported later during his May Board hearing that he had last worked part-time in 2007.

The evidence of record shows that a schedular rating in excess of 30 percent for status post total left knee replacement, for the period beginning December 1, 2007, is not warranted from December 1, 2007 to July 20, 2010, or for the period beginning September 1, 2011.  The VA and private treatment records, as well as the VA examination reports show that during these periods, the Veteran's left knee has not been manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity; ankylosis; extension limited to 30 degrees or more; nor impairment analogous to nonunion of the tibia or fibula with loose motion, requiring a brace.  In addition, there has been no evidence on examination of any pain, weakness, fatigability, or incoordination from the left knee.  See 38 C.F.R. §§ 3.159, 4.40 and 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2012).

The Board also notes that as detailed in the August 2010 decision, although the record reflects that the Veteran has a residual scar of the left knee from surgery; he has not been assigned a separate compensable rating for this scar, and the record does not reflect he satisfies the criteria for such a separate rating under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  See  December 2006, December 2007 and April 2009 VA examination reports.

During his May 2010 Board hearing, the Veteran testified that he was unable to engage in even part-time employment because of the Oxycodone he was taking to manage his knee pain.  (see transcript at pp. 19-20).  The Veteran has also reported on several occasions throughout the appeal that he has had numerous surgical procedures on his left knee, and he reported during RO hearings in 1986 and 1995 that when he was working, he missed time from work due to left knee pain and medical appointments.  (see February 1995 transcript at pp. 5-6, and July 1986 transcript at pp. 2-3).  The record reflects that the Veteran has indeed undergone numerous surgical procedures on his left knee since his initial in-service injury in 1970, including a total left knee replacement in 2006 and a revision of the original total left knee replacement in 2010.  The record also reflects that he has had two periods of convalescence where he was unable to work, following left knee surgery.  Therefore, the Board finds his reports of missed time from work, due to his left knee disability credible.  The record indicates that the Veteran's left knee disability may have caused marked interference with employment, in that the record indicates that he may be unable to maintain physical or sedentary employment, due in part to his service-connected left knee disability.  

The effects of the Veteran's narcotic pain medication, numerous left knee surgeries, and significant occupational effects, are not contemplated in the schedular 30 percent evaluation and suggest that there may be frequent periods of hospitalization and marked interference with employment.  Hence, the criteria have been met for referral for consideration of an extraschedular rating.

In its May 2012 decision, the Court also found that the Board failed to assist the Veteran in obtaining evidence necessary to substantiate his claim, by not notifying the Veteran that there existed potentially relevant treatment records from his private physician, Dr. J.W., which had not previously been requested.  

VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2012).  

In February 2009, the Veteran requested that VA attempt to obtain his records from Dr. J.W., dated from November 2008 to January 2009.  VA requested the records and received a response that Dr. J.W. last saw the Veteran in May 2008, at a time preceding the Veteran's request, and thus, there were no records to provide.  However, since becoming aware of the private treatment records prior to November 2008, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain records of any treatment for the Veteran from Dr. John Willis prior to November 2008, including records of any appointments in May 2008.  The Veteran is advised that to obtain these records, it may be necessary for him complete an authorization for their release.  

If the Veteran fails to provide necessary releases, tell him that he may submit the records himself.  If the records are not available, he should be informed of this fact. 

2.  The issue of entitlement to a rating in excess of 30 percent for status post total left knee replacement, from December 1, 2007 to July 20, 2010, and for the period beginning September 1, 2011, must be submitted to the Director, Compensation and Pension Service, or the Under Secretary for Benefits for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

3.  After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate, including a contemporaneous medical examination of the Veteran's left knee if deemed necessary, the AOJ should re-adjudicate the Veteran's claim.

4.  If the benefit on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


